Citation Nr: 1518678	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-25 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from June 2006 to June 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Buffalo, New York, Regional Office's Education Center which determined that the Veteran was not eligible for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  The Board has reviewed the education file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

The Veteran served from June 2006 to June 2008 as a midshipman at the United States Naval Academy (USNA).  She had no additional periods of active service.  


CONCLUSION OF LAW

The criteria for eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits have not been met.  38 U.S.C.A. §§ 3002(6)(b), 3301(1), 3311 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  As will be discussed below, the Veteran has acknowledged that her period of active service was served as a midshipman at the USNA.  There is no possibility that any additional notice or development would aid the Veteran in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  


II.  Eligibility for VA Post-9/11 GI Bill Educational Assistance Benefits

The Veteran asserts that she is eligible for VA Post-9/11 GI Bill educational assistance benefits as her time at the USNA should be considered as active duty in determining such eligibility.  

An individual may establish eligibility for VA Post-9/11 GI Bill education assistance (Chapter 33) based on active duty service after September 10, 2001, if she served a minimum of 90 aggregate days excluding entry level and skill training, and after completion of such service, continued on active duty; was discharged from service with an honorable discharge; was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; was released from service characterized as honorable for further service in a reserve component; was discharged or released from service for a medical condition that preexisted such service and was not determined to be service-connected; hardship, as determined by the Secretary of the military department concerned, or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; served a minimum of 30 continuous days and, after completion of such service, was discharged under other than dishonorable conditions due to service-connected disability; or, after meeting the preceding minimum service requirements, an individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  

The term "active duty" for purposes of determining eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits does not include any period during which an individual served as a cadet or midshipman at one of the service academies.  38 U.S.C.A. §§ 3002(6)(b), 3301(1); 38 C.F.R. § 21.9505.  

The Veteran's Certificate of Release or Discharge from Active Duty indicates that she was a midshipman at the USNA; served from June 2006 to June 2008; and was discharged from the USNA due to "failure to complete a course of instruction."  

In her July 2013 notice of disagreement, the Veteran advanced that "[m]y time spent at the USNA should be considered active duty in regard to the Post 9/11 GI Bill educational benefits as there is no official statement which says otherwise on the VA's website."  In her September 2013 Appeal to the Board (VA Form 9), the Veteran stated that service at the USNA is considered as active duty for purposes of eligibility for a VA home loan.  Given this fact and as "nowhere on the VA's website does it mention anything about service academies," the Veteran asserted that her eligibility for VA educational assistance should be reconsidered.  

The Veteran does not allege and the record does not support a finding that she had any period of active duty during which she served in a position other than as a midshipman at the USNA.  Service as a midshipman at the USNA does not constitute active duty for purposes of determining eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  Therefore, the Veteran is not eligible for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  38 U.S.C.A. §§ 3002(6)(b), 3301(1), 3311; 38 C.F.R. §§ 21.9505, 21.9520.  

In reviewing a comparable factual scenario, the Court has held that where the law and not the evidence is dispositive of a veteran's claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).  
ORDER

Eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


